Citation Nr: 0408664	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  93-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
duodenal ulcer.  



REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at law



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from October 1945 to February 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran's appeal originally also included issues 
concerning new and material evidence to reopen claims for 
service connection for arthritis and a psychiatric disorder.  
The Board initially issued a decision in November 1995 in 
which it found that no new and material evidence had been 
presented to reopen the claims.  The veteran appealed the 
Board decision to the United States Court of Veterans Appeals 
(known as the U.S. Court of Appeals for Veterans Claims from 
March 1, 1999) (Court).  In a February 1997 Order, the Court 
vacated and remanded the Board's decision with respect to the 
ulcer claim only; the Order dismissed the appeals concerning 
arthritis and a psychiatric disorder.

In November 1997, the Board remanded the case in order to 
afford the veteran the opportunity to submit specified 
private medical evidence.  The case was then returned to the 
Board, which again found, in a July 1998 decision, that no 
new and material evidence had been submitted to reopen the 
veteran's claim.  The veteran appealed that decision to the 
Court.  In a November 1998 Order, the Court vacated the Board 
decision and remanded the matter for consideration of Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board again found that no new and material evidence had 
been presented to reopen the claim for service connection for 
duodenal ulcer in a July 1999 decision.  The veteran appealed 
that decision to the Court.  By an Order dated in March 2001, 
the Court vacated that Board's decision and remanded the 
matter for consideration of the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)).  The veteran subsequently appealed 
the Court's decision to the United States Court of Appeals 
for the Federal Circuit (Court of Appeals).  In a February 
2002 Order, the Court of Appeals vacated the Court's Order 
and remanded the matter to the Court with instructions to 
remand the case to the Board for compliance with new 
statutory provisions.  By an April 2002 Order, the Court 
vacated the July 1999 Board decision and remanded the matter 
for re-adjudication.  

In November 2002, the Board issued another decision in this 
case, again concluding that no new and material evidence had 
been submitted to reopen the veteran's claim.  The veteran 
appealed that decision to the Court.  Pursuant to a Joint 
Motion of the parties, an October 2003 Order of the Court 
vacated the Board's decision and remanded the case to the 
Board for compliance with the notice provisions of the VCAA.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As set forth in the October 2003 Joint Motion of the parties, 
including the Appellant's Principal Brief, as incorporated 
into the Joint Motion, the veteran had not been provided 
adequate notice as to what portion of the information and 
evidence that is needed to substantiate his claim is to be 
provided by him and which portion must be provided by VA, as 
required by the VCAA, citing Huston v. Principi, 17 Vet. App. 
195 (2003).  However, it is the RO that must insure 
compliance with the notice provisions in the first instance.  
Accordingly, this case must be Remanded yet again.  

Therefore, this case is REMANDED to the RO for the following 
actions:  

1.  The RO should notify the veteran as 
to what specific information and evidence 
is needed to substantiate his claim, and 
as to what portion of evidence, if any, 
he should submit, and what evidence VA 
will obtain in order to substantiate the 
claim.  The RO should ensure full and 
complete compliance with all provisions 
of the VCAA.  

2.  If any additional evidence is 
received concerning the issue on appeal, 
the RO should again consider the 
veteran's claim.  If action taken remains 
adverse to him, he and his attorney 
should be furnished with a supplemental 
statement of the case and should be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


